In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 16‐1237 
 
CBEYOND COMMUNICATIONS, LLC, 
                                                   Plaintiff‐Appellant, 

                                   v. 

BRIEN  J.  SHEAHAN,  et  al.,  in  their  official  capacities  as  Com‐
missioners of the Illinois Commerce Commission, 
                                                 Defendants‐Appellees, 
                                   and 
                                      
ILLINOIS BELL TELEPHONE COMPANY d/b/a AT&T Illinois, 
                                       Intervenor Defendant/Appellee. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
             No. 13 C 3731 — Charles R. Norgle, Judge. 
                      ____________________ 

  ARGUED SEPTEMBER 14, 2016 — DECIDED OCTOBER 18, 2016 
                ____________________ 

   Before POSNER, EASTERBROOK, and SYKES, Circuit Judges. 
2                                                       No. 16‐1237 


    POSNER,  Circuit  Judge.  The  plaintiff,  Cbeyond,  provides 
telephone  and  broadband  telecommunications  service  to 
small  and  medium‐sized  business  customers  in  Illinois.  It 
endeavors  to  send  data  through  telephone  lines  with  maxi‐
mum  efficiency.  The  principal  defendant,  a  local  exchange 
carrier that the parties mainly refer to as AT&T Illinois, pro‐
vides  telecommunications  service  similar  to  Cbeyond’s  but 
on  a  much  larger  scale.  The  two  firms’  networks  are  inter‐
connected;  federal  law  entitles  a  new  entrant  (Cbeyond  en‐
tered the Illinois market in 2005) to connect with existing lo‐
cal  exchange  carriers  on  terms  favorable  to  the  entrant  so 
that it can serve more customers without having to create its 
own network. See 47 U.S.C. § 251; Sprintcom, Inc. v. Commis‐
sioners  of  Illinois  Commerce  Commission,  790  F.3d  751,  753–54 
(7th  Cir.  2015);  MCI  Telecommunications  Corp.  v.  Illinois  Bell 
Tel. Co., 222 F.3d 323, 328 (7th Cir. 2000). Those terms are in 
the  first  instance  negotiated  by  the  local  exchange  carrier 
and the new entrant, see 47 U.S.C. § 252(a)(1), but if the par‐
ties are unable to agree on terms the issue is referred to arbi‐
tration.  47  U.S.C.  § 252(b).  Whatever  agreement  emerges  ei‐
ther from voluntary negotiations or from arbitration must be 
submitted  to  a  state  commission  (in  this  case  the  Illinois 
Commerce Commission) for approval. § 252(e). 
   In  2004  the  commission  approved  the  agreement  that 
Cbeyond and AT&T Illinois had worked out. Any party who 
wishes  to  dispute  or  enforce  its  interconnection  agreement 
may file a petition with  the state commission and  if it loses 
there may sue in federal district court to determine whether 
the  commission’s  approval  is  consistent  with  the  rules  that 
47 U.S.C. §§ 251(b) and (c) impose on local exchange carriers, 
such  as  AT&T  Illinois. And  that is  what Cbeyond  did eight 
years  later:  file  a  complaint  with  the  Illinois  Commerce 
No. 16‐1237                                                       3 


Commission  (actually  part  of  a  complaint  that  it  had  filed 
the previous year, a detail we can ignore) against AT&T Illi‐
nois,  complaining  that  when  Cbeyond  leases  new  circuits 
from  AT&T  Illinois  that  are  called  digital  signal  level  1 
(“DS1”)  loops,  AT&T  Illinois  overcharges  it  by  charging  a 
separate  price  for  the  “Clear  Channel  Capability”  (“CCC”) 
built into the loops. 
     Invented in 1980, CCC is a method of coding the electri‐
cal pulses in a transmission line to make the streaming of da‐
ta through the line more efficient. See P. A. Johnson & D. R. 
Walker,  “A  Standard  for  Clear  Channel  Capacity,”  90  Tele‐
phone  Engineer  &  Management  112,  112  (August  15,  1986). 
Cbeyond argues that the price of new DS1 loops should cov‐
er CCC because there’s no extra work involved in setting it 
up once AT&T Illinois has agreed to send a crew out to pro‐
vision a new line. “Provisioning” in telecom‐speak refers to 
all the measures that a carrier like AT&T Illinois must take to 
activate a service, and thus might include sending a crew to 
a customer’s premises to install or repair or replace terminal 
equipment  there,  making  hardware  changes  on  the  utility 
pole or at the transport office where all the telephone lines in 
an area code are bundled, or software changes, or whatever 
other  changes  are  needed  to  make  sure  that  everything  is 
running smoothly. 
    But  the  only  activities  of  AT&T  Illinois  that  Cbeyond 
mentioned to the Illinois Commerce Commission were soft‐
ware  updates,  tests,  and  administrative  changes,  none  of 
which contradicted or undermined, let alone invalidated, the 
interconnection agreement between AT&T Illinois  and Cbe‐
yond.  And  that  agreement  designates  CCC  as  an  “optional 
feature”  available  to  Cbeyond  from  AT&T  Illinois  only  “at 
4                                                         No. 16‐1237 


an  additional  cost”  specified  in  the  agreement’s  pricing 
schedule.  It  was  that  additional  cost  that  AT&T  Illinois 
charged Cbeyond for CCC. 
     Cbeyond claims that CCC should have been available to 
Cbeyond  at  no  cost  beyond  that  of  provisioning  the  loops, 
because  the  cost  of  CCC  is  built  into  the  cost  of  that  provi‐
sioning. But CCC was deemed optional rather than integral 
to  the  loops  that  Cbeyond  bought  from  AT&T  Illinois,  and 
indeed  some  of  the  loops  didn’t  have  CCC  built  into  them, 
suggesting that the price of the loops did not include the full 
price  of  CCC.  More  to  the  point,  the  interconnection  agree‐
ment was explicit that there would be “an additional cost” if 
the  purchaser  of  loops  from  AT&T  Illinois  wanted  CCC, 
even if the price of the loops included that cost. That was the 
deal. 
   Cbeyond goes on to complain that some of AT&T Illinois’ 
other customers were charged less than Cbeyond for CCC—
even  nothing—for  a  predecessor  of  CCC  called  Alternate 
Mark  Inversion  (“AMI”).  But  as  CCC  is  a  more  advanced 
product, it’s not surprising that it should command a higher 
price; nor has Cbeyond shown that it’s the only purchaser of 
CCC that pays the optional charge. 
    It doesn’t help Cbeyond’s case that its briefs are virtually 
devoid  of  facts.  We  are  not  told  what  the  price  of  the  DS1 
loops  is  with  and  without  the  CCC  add‐on,  how  the  prices 
differ from those paid AT&T Illinois by other telecommuni‐
cations companies that buy such loops with or without CCC, 
how  the  capabilities  of  CCC  differ  from  those  of  AMI,  or 
why Cbeyond agreed to the contractual terms that have pre‐
cipitated this litigation. All we know is that Cbeyond made a 
contract  with  AT&T  Illinois  that  it  later  regretted  and  has 
No. 16‐1237                                                             5 


resorted  to  litigation  in  an  effort  to  squirm  out  of  the  con‐
tract. 
    Cbeyond  may  be  right  that  AT&T’s  charges  are  incon‐
sistent  with  the  well‐known  federal  pricing  standard  called 
“TELRIC,”  see  47  C.F.R.  § 51.505,  which  constrains  incum‐
bent carriers to lease network elements to newcomers (even 
just relative newcomers) like Cbeyond (which dates back to 
2005)  at  a  price  just  a  bit  higher  than  the  incumbent’s  mar‐
ginal cost. As far as we know, by 2016 Cbeyond’s orders for 
CCC required no new hardware, or other embellishments of 
the product, and if so that would drive the marginal cost of 
CCC to zero; yet AT&T Illinois continued charging Cbeyond 
for CCC. But 47 U.S.C. § 252(a)(1) allows a new entrant and 
an incumbent to  contract around  TELRIC pricing, provided 
they  create  a  “detailed  schedule  of  itemized  charges,”  and 
Cbeyond  and  AT&T  Illinois  did  that.  The  Pricing  Schedule 
in the agreement includes a charge for CCC that as far as we 
can tell was never amended or deleted. 
    So we can’t find a violation of federal law by the Illinois 
Commerce Commission or AT&T Illinois. All we discern is a 
dispute over a price term in a contract, and the resolution of 
such  a  dispute,  as  of  Cbeyond’s  other  state‐law  claims,  is  a 
matter for state rather than federal law. Illinois Bell Telephone 
Co.,  Inc.  v.  Global  NAPS  Illinois,  Inc.,  551  F.3d  587,  591  (7th 
Cir. 2008); Illinois Bell Telephone Co. v. Worldcom Technologies, 
Inc., 179 F.3d 566, 572, 574 (7th Cir. 1999). Although a federal 
district  court  can  resolve  state‐law  disputes  under  its  sup‐
plemental jurisdiction if (as in this case) it has original juris‐
diction  (in  this  case  because  of  Cbeyond’s  claims),  see  28 
U.S.C.  § 1367,  exercising  supplemental  jurisdiction  over  the 
state‐law claims in this case would require us first to decide 
6                                                      No. 16‐1237 


that  the  state  (Illinois)  cannot  invoke  its  sovereign  immuni‐
ty—a  doubtful  proposition  in  light  of  MCI  Telecommunica‐
tions Corp. v. Illinois Commerce Commission, 168 F.3d 315, 320 
(7th Cir. 1999), where we said that it was “clear that … fed‐
eral courts may review a state commission’s actions with re‐
spect to an agreement only for compliance with the require‐
ments of § 251 and § 252 of the Telecommunications Act, and 
not for compliance with state law” (emphasis added). And state 
sovereign  immunity  to  one  side,  Cbeyond  has  imposed  an 
excessive  and  unnecessary  burden  on  the  district  court  by 
bringing this sloppy lawsuit, and should not be permitted to 
impose further on the district court or our court. 
                                                         AFFIRMED